Motion granted. It appearing that the sole defendant-respondent had died before the appeal herein was taken to this court; that no substitution of personal representatives has been had, and that the reversal by the *Page 539 
Appellate Division of the judgment of the trial court was on the law only;
Ordered, That the remittitur herein be recalled, the decision handed down herein on March 19, 1929, vacated and the appeal dismissed, without prejudice to the right of appellant to move for substitution of personal representatives; for the continuance of the action against them; for the amendment of all papers and proceedings accordingly and for a reargument of the appeal.